United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3955
                                   ___________

United States of America,                *
                                         *
                  Appellee,              *
                                         *
      v.                                 *   Appeal from the United States
                                         *   District Court for the Western
Raymond Keith Gailey,                    *   District of Missouri.
                                         *
               Appellant.                *        [UNPUBLISHED]
____________________                     *
                                         *
Association of American Physicians and    *
Surgeons; Missouri State Medical       *
Association,                           *
                                       *
                 Amicus Curaie on *
                 behalf of Appellant. *
                                 ___________

                            Submitted: April 20, 1999
                                Filed: May 7, 1999
                                   ___________
Before BOWMAN, Chief Judge,* FAGG, Circuit Judge, and BOGUE,** District
      Judge.

PER CURIAM.

       Raymond Keith Gailey appeals his conviction for mail fraud. Gailey contends
the evidence is insufficient to support the jury's verdict. Gailey also contends the
district court improperly instructed the jury on past similar bad acts. We reject
Gailey's contentions and conclude that an extended discussion of the issues presented
by this appeal will serve no precedential purpose. First, the record contains
substantial evidence on which the jury reasonably could have found Gailey guilty of
the charge. Second, the district court correctly instructed the jury on past bad acts
evidence. We thus affirm Gailey's conviction. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
      **
        The Honorable Andrew W. Bogue, United States District Judge for the
District of South Dakota, sitting by designation.

                                         -2-